DETAILED ACTION
Response to Amendment
Applicant’s Amendment filed 12/30/2020 has been entered. Claims 1-5 and 11 are pending in the Application.

Allowable Subject Matter
Claims 1-5 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of Applicant’s amendments and persuasive arguments. The known prior arts fail to explicitly disclose a plurality of monitoring devices and a transmission path including a plurality of buses and a plurality of bus bridges, each of the plurality of master circuits and bus bridges including a monitoring device of the plurality of monitoring devices, a detection unit including each monitoring device of the master circuits and bus bridges, and each monitoring device being configured to acquire monitoring information regarding the buffer overrun; and based on the monitoring information acquired by the monitoring device, specifies a location in the transmission path at which the buffer overrun has occurred wherein the portion of the transmission path is at the specified location in the transmission path based on the monitoring information acquired by the monitoring device in combination with other limitations found in the independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185